Citation Nr: 1224263	
Decision Date: 07/12/12    Archive Date: 07/18/12

DOCKET NO.  07-18 916	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a separate evaluation for residuals of a right radical nephrectomy, to include discomfort in heavy lifting, blood in the urine, pain and weakness.

2.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Gary L. Beaver, Attorney


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Counsel
INTRODUCTION

The Veteran served on active duty from October 1969 to December 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) that awarded service connection for PTSD and assigned an initial, 10 percent rating, effective February 29, 2008.  In a September 2011 rating decision, the RO granted an increased, 30 percent rating for PTSD, effective February 29, 2008.  

In November 2010, the Board remanded the issue of entitlement to a separate evaluation for residuals of a right radical nephrectomy, to include discomfort in heavy lifting, blood in the urine, pain and weakness, for development and adjudication by the RO pursuant to a July 2009 Memorandum Decision of the United States Court of Appeals for Veterans Claims (Court).  


FINDINGS OF FACT

1.  The appeal as to the issue of whether the Veteran is entitled to a separate evaluation for residuals of a right radical nephrectomy, to include discomfort in heavy lifting, blood in the urine, pain and weakness, is moot in light of the September 2011 rating decision awarding service connection for abdominal cutaneous nerve entrapment of the right abdomen and assigning an initial, 10 percent rating, effective July 5, 2005.  

2.  On September 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the issue of entitlement to an initial rating in excess of 30 percent for PTSD is requested.  




CONCLUSIONS OF LAW

1.  Regarding the issue of entitlement to a separate evaluation for residuals of a right radical nephrectomy, to include discomfort in heavy lifting, blood in the urine, pain and weakness, the criteria for dismissal of an appeal have been met.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2002); 38 C.F.R. § 20.101 (2011).  

2.  Regarding the issue of entitlement to an initial rating in excess of 30 percent for PTSD, the criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  Further, an appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

Regarding the issue of entitlement to a separate evaluation for residuals of a right radical nephrectomy, to include discomfort in heavy lifting, blood in the urine, pain and weakness, the Board remanded this issue in November 2010 such that the RO might develop and adjudicate this issue in the first instance (as it was not previously considered by the Board).  By rating decision dated in September 2011, the RO awarded service connection for abdominal cutaneous nerve entrapment of the right abdomen (claimed as discomfort in heavy lifting, pain, and weakness) and assigned an initial, 10 percent rating, effective July 5, 2005.  This represents a full grant of the benefits sought on appeal.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review such claim and it is dismissed.

Similarly, in September 2011, the Veteran submitted a written statement indicating a desire to withdraw his appeal as to the issue of entitlement to an initial rating in excess of 30 percent for PTSD.  Accordingly, the Board does not have jurisdiction to review the issue and it is dismissed.


ORDER

The issue of entitlement to a separate evaluation for residuals of a right radical nephrectomy, to include discomfort in heavy lifting, blood in the urine, pain and weakness, is dismissed.

The issue of entitlement to an initial rating in excess of 30 percent for PTSD is dismissed.


		
WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


